Citation Nr: 1513604	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, cervical and lumbar spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been before the Board twice before.  The first instance was in March 2014.  After reviewing the claim, the Board remanded the claim to the RO to obtain information from the Veteran regarding outstanding treatment records related to his claimed back disability.  The new search for records was made based on the Veteran's statements regarding prior surgical procedures.  The RO sent the Veteran a notice that same month requesting information of the Veteran's non-VA health care providers including appropriate releases.  In response, the Veteran provided treatment records from St. Joseph Mercy Health System located in Oakland, Michigan. No other information was received by the Veteran.  The Board finds the Veteran's submission substantially fulfilled the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal returned to the Board in October 2014.  However, the Board denied the Veteran's claim for service connection due to a lack of nexus between the Veteran's service and current disability.  

The Veteran appealed this claim to the United States Court of Appeals for Veterans Claims (Court).  The Court found that the Board provided insufficient reasons and basis for its failure to provide the Veteran with a medical examination.  Accordingly, the Court granted a Joint Motion for Remand (JMR) and vacated and remanded the decision for readjudication by the Board.  The claim has since returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disability is not causally or etiologically related to his period of active service.

CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for a showing of chronic disease of arthritis.  For arthritis to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

I.  Factual Background and Analysis

The Veteran has documented spondylosis of the lumbar and cervical spines with degenerative changes, chronic pain and chronic radiculopathy, as reflected in the May 2005 and July 2005 surgical records from St. Joseph's Mercy Health System and November/December 2012 Disability Benefits Questionnaire completed by orthopedic specialist Dr. C. H.. The Board refers to these conditions collectively as a back disability.  

The Veteran contends that his current back disability is related to service.  While in service, the Veteran carried, loaded and unloaded 155 rounds, and ran and marched on cement.  He claims that these activities resulted in his current back disability. 

The service treatment records support the Veteran's reported military activities.  The Veteran worked in Field Artillery, as noted on his DD-214.  Generally, a field artillery officer operates in the field in land combat activities.  Performing such work would involve the tasks mentioned by the Veteran, such as running, marching, and loading and carrying heavy weaponry. 

Even though the service records support the Veteran's military activities, there is no indication that these activities caused any problems with the Veteran's back and neck.  The service treatment record also remains silent as to any injury to the Veteran's back during service.  The Veteran's March 1958 enlistment examination demonstrated that the Veteran's musculoskeletal system within normal limits.  

During service, the Veteran attended a number of sick call visits in late 1959 and early to mid-1960.  In more than six sick call visits attended by the Veteran, he did not mention any problems with his neck or low back.  These appointments focused on injuries to the Veteran's knees and Achilles heel.  If the Veteran's neck and back were an issue, the Veteran had ample opportunity to air such complaints, but did not.  

Upon separation, the Veteran continued to have no reported issues involving his neck and back.  The Veteran's January 1961 separation examination was negative for issues with his musculoskeletal system, including the back and neck.  The Veteran's self-reported medical history completed the same day as the separation examination also did not indicate any issues regarding the Veteran's back or neck including any possible associated medical conditions such as arthritis.  

Post-service, the Veteran first reported issues involving his neck and back in 2005, more than 40 years after service.  Dr. Steven Rapp performed a decompressive cervical laminectomy in May 2005 and a decompressive laminectomy a few months later in July 2005.  Subsequent records reveal complaints of cervical and lumbar pain and conservative treatment such as prescription pain medications.  

The Veteran does not report that he sought any treatment prior to the 2005 surgical intervention. At no point did the Veteran report any history of back or neck problems or made an attempt to associate this condition to military service until he filed his claim in 2012.  Even, in more current treatment records, when the Veteran has been asked about his current problems, he merely states he has the claimed issues, but made no attempt to attribute them to his military service. 

The Veteran also has a history of working in the construction industry.  He has openly admitted to reoccurring injuries from this work.  For example, in a March 2008 VAMC follow-up, the Veteran reported that he had displaced his left pectoralis muscle stemming from years of hanging off a dump truck.  An injury of this nature is indicative of the Veteran engaging in relatively physically strenuous work during his post-service employment, a factor that may have a direct relationship to his current back disability.  

The only persons of record relating the Veteran's current back disability to service is the Veteran and one of his private treating physicians, Dr. S. Z., D.O.  
The Veteran lacks the requisite knowledge to make assertions as to etiology.  Disabilities of the lumbar and cervical spines are complex medical issues, requiring an individual with medical training to make such an assessment.  Unfortunately, the Veteran does not have the requisite medical training, necessary to provide guidance on this issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board then turned to Dr. S. Z's assessment.

In an August 2014 letter to a Veterans Benefits Counselor, Dr. S. Z reported that he had seen the Veteran over the past 10 years and observed that he has "always suffered from chronic back pain."  "Since [the Veteran] has had [the back pain] for so long [Dr. S. Z. is] inclined to believe it likely started when he was in the service and wearing a heavy bag on his back and/or lifting heavy items."  This opinion although made by a medical professional, lacks the credibility necessary to use as a determination of etiology.  The physician has only seen the Veteran the past 10 years, which would place his first meeting with Dr. S. Z. sometime in 2004.  Based on the medical evidence from Dr. S. Z.'s office, he was not privy to the Veteran's service treatment records, or VA treatment records.  Furthermore, the majority of the treatment records within Dr. S. Z.'s possession were related to a cardiac condition, and provided very limited insight into the Veteran's back and neck disabilities.  Dr. S. Z. also failed to take into account the Veteran's history of construction work, which would definitely be a factor in any claims of physical injury.  Lastly, the assessment appears to be based wholly on the Veteran's subjective statements, which in turn makes his assessment a mere regurgitation of the Veteran's statements of etiology.   Accordingly, Dr. S. Z. assessment is provided little probative weight. 

In considering the totality of the record, the Board finds the preponderance of the evidence against the claim.  Essentially the Veteran's subjective statements are weighted against overwhelming medical evidence that fails to support service connection including (1) the lack of injury to the Veteran's back or neck during service, (2) no complaints of back and neck  issues until more than 40 years after service, and (3) the Veteran's post-service work in construction, which could serve as an intervening cause of his currently claimed disability.    

II.  VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran a notice in October 2012 containing information pertinent to the Veteran's service connection claim prior to the RO's initial adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  To that end, VA obtained the Veteran's service treatment records, and post-service treatment records, and private treatment records.  Additional treatment records were submitted by the Veteran upon the Board's March 2014 remand.  

As for examination, the Veteran was not provided an examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   In McClendon, the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c). The three salient benchmarks are: (1) competent evidence of a current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; and (3) indication that the current disability may be associated with an in-service event.  The service treatment records reveal there is no back disability.   Post service, the first instance of back injury comes more than 40 years after service and those records fail to show any relationship between the back disability and military service.  Even if the Board considers the Veteran's field artillery work in the military as an in-service event, the only indication of nexus comes from a physician who merely reports the Veteran's statements of etiology rather than making an opinion based on the objective record. 
Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

Lastly, the Veteran has not made the RO or the Board aware of any evidence that has not already been obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for a back disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


